In the United States Court of Federal Claims
                                       No. 21-1609C

                                   (Filed: August 9, 2021)

                                  NOT FOR PUBLICATION

                                            )
PAUL MARK DE LA O, JR.,                     )
                                            )
                     Plaintiff,             )   Pro Se Complaint; Sua Sponte
                                            )   Dismissal for Want of
v.                                          )   Jurisdiction, RCFC 12(h)(3);
                                            )   Transfer Not Warranted; Anti-
THE UNITED STATES,                          )   Filing Injunction.
                                            )
                     Defendant.             )
                                            )

                                   ORDER OF DISMISSAL

       Currently before the court in this case are pro se plaintiff’s July 21, 2021
complaint, see ECF No. 1, and plaintiff’s motion for leave to proceed in forma pauperis
(IFP), see ECF No. 7. Because the court lacks jurisdiction over plaintiff’s claims, the
court must dismiss this case sua sponte pursuant to Rule 12(h)(3) of the Rules of the
United States Court of Federal Claims (RCFC). See RCFC 12(h)(3) (“If the court
determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the
action.”). The court’s jurisdictional analysis is set forth below.

I.     Background

      Plaintiff’s complaint is set forth on the court’s pro se complaint form, the
statement of the claim states, as follows:

       The inconsideration for all human life is evidential in how the United States
       is publicly endangering all of (America’s) lives by permitting such measures
       and/or failling to implement all necessary protocol in assuring all actions are
       taken in security eradication of said illness of which has already infected over
       31 MILION Americans! It is implications of which constitutes accomplices
       to genocide liability as all of these establishments and/or inoculations are
       intentionally and recklessly inflicting a product for an illness of which has
       been inevitably been contributing to deaths (over $500,000!) and improperly
       handling all measures essential in implementing absolute assurance in overall
       effectiveness and safety prior to redistribution! It is actions of these of which
       inflict on the line of accomplice to genocide liability especially in the fact
       that many of the accused individuals and/or establishments involved with
       said production and/or distribution of inoculations have advanced
       pharmaceutical degrees and/or medical degrees know the potential risks and
       hazards involved with releasing a drug to the certainty of the medicine being
       assured of it’s effectiveness! It is intentional and willful actions like these
       contributing to an illness (corona virus, COVID-19) of which is easily able
       to be identified as a genocide up to this point! Complicity in genocide
       indistinguishably! It is illegality!

ECF No. 1 at 2. Plaintiff requests that the court “legally hold responsible all the
individuals of the White House our president, US senate, House of Representatives, and
every other division of our American government who is responsible for such inflictions
of crime and disgusting acts towards society!” Id. at 3. Attached to plaintiff’s complaint
is a thirty-eight-page document in which he alleges this court’s jurisdiction is based on
the fact that he has “been abused lied to and neglected as a result of the White House’s
actions,” and continues the statement of his claim. See ECF No. 1-1. Plaintiff seeks a
monetary award in the amount of $130,000,000. Id. at 38.

       Including this case, plaintiff has filed a total of four suits in this court alleging
claims against the government for mishandling of the Coronavirus Disease 2019
(coronavirus), two of which have been dismissed for lack of subject matter jurisdiction.
See De La O v. United States, Case No. 21-1329 (complaint against a number of
government agencies alleging coronavirus mishandling claims, dismissed for lack of
jurisdiction on July 27, 2021); De La O v. United States, Case No. 21-1330 (complaint
against the Federal Communications Commission alleging coronavirus mishandling
claims, dismissed for failure to prosecute on June 24, 2021, and, on August 2, 2021,
motion to reconsider denied noting that the court lacked subject matter jurisdiction to
consider the case). Two of the four cases remain pending in this court. See De La O v.
United States, Case No. 21-1609 (this matter); De La O v. United States, Case No. 21-
1622 (complaint against the Federal Communications Commission alleging coronavirus
mishandling claims).

I.     Legal Standards

       The court acknowledges that pro se plaintiffs are not expected to frame issues with
the precision of a common law pleading. Roche v. USPS, 828 F.2d 1555, 1558 (Fed. Cir.
1987). Therefore, plaintiff’s complaint has been reviewed carefully to ascertain whether,
given the most favorable reading, it supports jurisdiction in this court.

        “A court may and should raise the question of its jurisdiction sua sponte at any
time it appears in doubt.” Arctic Corner, Inc. v. United States, 845 F.2d 999, 1000 (Fed.

                                              2
Cir. 1988) (citation omitted). The Tucker Act delineates this court’s jurisdiction. See 28
U.S.C. § 1491. That statute “confers jurisdiction upon the Court of Federal Claims over
the specified categories of actions brought against the United States.” Fisher v. United
States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en banc) (citations omitted). These include
“claims for money damages against the United States ‘founded either upon the
Constitution, any Act of Congress or any regulation of an executive department, or upon
any express or implied contract with the United States, or for liquidated or unliquidated
damages in cases not sounding in tort.’” Id. (quoting 28 U.S.C. § 1491(a)(1)).

III.   Analysis

       A.     Lack of Jurisdiction

        The narrative of plaintiff’s complaint is somewhat difficult to follow, but the
central claim appears to assert that the federal government mishandled its response to the
coronavirus pandemic, and has intentionally or recklessly “inflicted” a dangerous vaccine
on the public. ECF No. 1 at 2. Such claims sound in tort, and are beyond the scope of
this court’s jurisdiction. See 28 U.S.C. § 1491(a)(1); Keene Corp. v. United States, 508
U.S. 200, 214) (1993) (“[T]ort cases are outside the jurisdiction of the Court of Federal
Claims.”); see also Godfrey v. United States, 131 Fed. Cl. 111, 121-22 (2017) (noting
that “a typical tort involves an intentional act resulting in harm,” and finding that a claim
that defendant poisoned plaintiff’s water was a tort claim outside this court’s jurisdiction)
(internal quotation marks and citation omitted).

        To the extent that plaintiff means to allege claims against individual federal
officials that were in charge of responding to the coronavirus pandemic, this court also
lacks jurisdiction to consider such claims. “The Tucker Act grants the Court of Federal
Claims jurisdiction over suits against the United States, not against individual federal
officials.” Brown v. United States, 105 F.3d 621, 624 (Fed. Cir. 1997). Indeed,
allegations of “wrongful conduct by governmental officials in their official capacity are
tort claims over which the United States Court of Federal Claims does not have
jurisdiction.” Sindram v. United States, 67 Fed. Cl. 788, 792 (2005) (citing 28 U.S.C. §
1346(b)). For these reasons, the court is without jurisdiction to consider the merits of
plaintiff’s case.

       B.     Transfer

      Because the court has concluded that it lacks jurisdiction in this case, it must
consider whether transfer to a court with jurisdiction is in the interests of justice:

       [w]henever a civil action is filed in [this] court . . . and [this] court finds that
       there is a want of jurisdiction, the court shall, if it is in the interest of justice,
       transfer such action or appeal to any other such court . . . in which the action
       or appeal could have been brought at the time it was filed or noticed . . .

                                                 3
28 U.S.C. § 1631. Here, plaintiff’s complaint is too incoherent to allow the court to
determine either whether transfer would serve the interests of justice in this case, or to
which court a transfer would be made. As such, the court concludes that transfer is not
warranted.

IV.    Conclusion

       Accordingly, for the foregoing reasons:

       (1)    Plaintiff’s motion for leave to proceed IFP, ECF No. 7, is GRANTED for
              the limited purpose of determining jurisdiction;

       (2)    The clerk’s office is directed to ENTER final judgment DISMISSING
              plaintiff’s complaint for lack of subject matter jurisdiction, without
              prejudice, pursuant to RCFC 12(h)(3);

       (3)    The clerk’s office is further directed to RETURN any future filings not in
              compliance with this court’s rules to plaintiff, UNFILED, without further
              order of the court;

       (4)    The court CERTIFIES, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal
              from this order would not be taken in good faith because, as alleged,
              plaintiff’s claims are clearly beyond the subject matter of this court; and,

       (5)    Because plaintiff has repeatedly filed complaints which needlessly consume
              the resources of the court, the court hereby ENTERS the following anti-
              filing injunction:

                     Paul Mark De La O, Jr. is immediately ENJOINED from
                     filing any new complaints with this Court without first
                     obtaining leave from the Chief Judge of the United States Court
                     of Federal Claims to do so. Any motion for leave to file must
                     include as an attachment a full complaint that meets all of the
                     requirements of RCFC 8; in particular the complaint must
                     identify the source of law supporting this court’s jurisdiction
                     over the claims asserted.

       IT IS SO ORDERED.


                                                  s/Patricia E. Campbell-Smith
                                                  PATRICIA E. CAMPBELL-SMITH
                                                  Judge


                                             4